Name: Commission Regulation (EU) NoÃ 806/2013 of 26Ã August 2013 initiating a review of Council Implementing Regulation (EU) NoÃ 102/2012 imposing a definitive anti-dumping duty on imports of steel ropes and cables originating, inter alia, in the PeopleÃ¢ s Republic of China, as extended to imports of steel ropes and cables consigned from, inter alia, the Republic of Korea, whether declared as originating in the Republic of Korea or not, for the purposes of determining the possibility of granting an exemption from those measures to one Korean exporter and repealing the existing anti-dumping duty with regard to imports from that exporter and making those imports subject to registration
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade;  industrial structures and policy;  competition;  iron, steel and other metal industries;  international trade
 Date Published: nan

 27.8.2013 EN Official Journal of the European Union L 228/1 COMMISSION REGULATION (EU) No 806/2013 of 26 August 2013 initiating a review of Council Implementing Regulation (EU) No 102/2012 imposing a definitive anti-dumping duty on imports of steel ropes and cables originating, inter alia, in the Peoples Republic of China, as extended to imports of steel ropes and cables consigned from, inter alia, the Republic of Korea, whether declared as originating in the Republic of Korea or not, for the purposes of determining the possibility of granting an exemption from those measures to one Korean exporter and repealing the existing anti-dumping duty with regard to imports from that exporter and making those imports subject to registration THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation) and in particular Articles 11(4), 13(4) and 14(5) thereof, After having consulted the Advisory Committee, Whereas: A. EXISTING MEASURES (1) The Council, by Regulation (EC) No 1796/1999 (2) imposed anti-dumping measures on steel ropes and cables originating, inter alia, in the Peoples Republic of China (the original measures). By Regulation (EC) No 1858/2005 (3), the Council maintained the original measures following an expiry review in accordance with Article 11(2) of the basic Regulation. By Implementing Regulation (EU) No 400/2010 (4), the Council extended the measures to steel ropes and cables consigned from the Republic of Korea, whether declared as originating in the Republic of Korea or not (the extended measures), with the exception of those produced by companies specially mentioned in Article 1 of that Regulation. (2) The measures currently in force are a definitive anti-dumping duty imposed by Council Implementing Regulation (EU) No 102/2012 (5) following an expiry review pursuant to Article 11(2) of the basic Regulation, under which, inter alia, imports into the European Union of the product under review consigned from the Republic of Korea are subject to a definitive anti-dumping duty of 60,4 %, with the exception of the product manufactured by companies which have been exempted. B. REQUEST FOR A REVIEW (3) On 6 May 2013 Line Metal Co., Ltd (the applicant) lodged a request for an exemption from the anti-dumping measures applicable to imports of steel ropes and cables originating in the Peoples Republic of China, as extended to imports consigned from the Republic of Korea, whether declared as originating in the Republic of Korea or not, as far as the applicant is concerned, pursuant to Articles 11(4) and 13(4) of the basic Regulation. C. PRODUCT (4) The product under review is steel ropes and cables including locked coil ropes, excluding ropes and cables of stainless steel, with a maximum cross-sectional dimension exceeding 3 mm, consigned from the Republic of Korea, whether declared as originating in the Republic of Korea or not (the product under review), currently falling within CN codes ex 7312 10 81, ex 7312 10 83, ex 7312 10 85, ex 7312 10 89 and ex 7312 10 98 (TARIC codes 7312108113, 7312108313, 7312108513, 7312108913 and 7312109813). D. GROUNDS FOR THE REVIEW (5) The applicant claims that it did not export the product concerned to the European Union during the investigation period used in the investigation that led to the extended measures, i.e. from 1 July 2008 to 30 June 2009. (6) Furthermore, the applicant claims that it is not related to exporting producers subject to measures, and that it has not circumvented the measures applicable to steel ropes and cables of Chinese origin. (7) The applicant further claims that it has begun exporting the product concerned to the Union after the end of the investigation period used in the investigation that led to the extended measures. E. PROCEDURE (8) Union producers known to be concerned have been informed of the above application and have been given an opportunity to comment. (9) Having examined the evidence available, the European Commission (Commission) concludes that there is sufficient evidence to justify the initiation of an investigation pursuant to Articles 11(4) and 13(4) of the basic anti-dumping Regulation for the purposes of determining the possibility of granting the applicant an exemption from the extended measures. (a) Questionnaires (10) In order to obtain information it deems necessary for its investigation, the Commission will send a questionnaire to the applicant. (b) Collection of information and holding of hearings (11) All interested parties are hereby invited to make their views known in writing and to provide supporting evidence. Furthermore, the Commission may hear interested parties, provided that they make a request in writing showing that there are particular reasons why they should be heard. F. REPEAL OF THE ANTI-DUMPING DUTY IN FORCE AND REGISTRATION OF IMPORTS (12) Pursuant to Article 11(4) of the basic Regulation, the anti-dumping duty in force should be repealed with regard to imports of the product under review which are produced and sold for export to the Union by the applicant. At the same time, such imports should be made subject to registration in accordance with Article 14(5) of the basic Regulation, in order to ensure that, should the review result in a finding of circumvention in respect of the applicant, anti-dumping duties can be levied retroactively to the date of the initiation of this review. The amount of the applicants possible future liabilities cannot be estimated at this stage of the proceeding. G. TIME LIMITS (13) In the interest of sound administration, time limits should be stated within which:  interested parties may make themselves known to the Commission, present their views in writing and submit the replies to the questionnaire mentioned in recital 10 of this Regulation or provide any other information to be taken into account during the investigation  interested parties may make a written request to be heard by the Commission. (14) Attention is drawn to the fact that the exercise of most procedural rights set out in the basic Regulation depends on the partys making itself known within the time-limits indicated in Article 4 of this Regulation. H. NON-COOPERATION (15) In cases in which an interested party refuses access to or does not provide the necessary information within the time-limits, or significantly impedes the investigation, findings, affirmative or negative, may be made in accordance with Article 18 of the basic Regulation, on the basis of the facts available. (16) Where it is found that an interested party has supplied false or misleading information, the information shall be disregarded and use may be made of facts available. (17) If an interested party does not cooperate or cooperates only partially and findings are therefore based on the facts available in accordance with Article 18 of the basic Regulation, the result may be less favourable to that party than if it had cooperated. I. SCHEDULE OF THE INVESTIGATION (18) The investigation will be concluded, pursuant to Article 11(5) of the basic Regulation, within nine months of the entry into force of this Regulation. J. PROCESSING OF PERSONAL DATA (19) It is noted that any personal data collected in this investigation will be treated in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (6). K. HEARING OFFICER (20) Interested parties may request the intervention of the Hearing Officer of the Directorate-General for Trade. The Hearing Officer acts as an interface between the interested parties and the Commission investigation services. The Hearing Officer reviews requests for access to the file, disputes regarding the confidentiality of documents, requests for extension of time-limits and requests by third parties to be heard. The Hearing Officer may organise a hearing with an individual interested party and mediate to ensure that the interested partys rights of defence are being fully exercised. (21) A request for a hearing with the Hearing Officer should be made in writing and should specify the reasons for the request. The Hearing Officer will also provide opportunities for a hearing involving parties to take place which would allow different views to be presented and rebuttal arguments offered. (22) For further information and contact details interested parties may consult the Hearing Officers web pages on the Directorate-General for Trades website: http://ec.europa.eu/trade/tackling-unfair-trade/hearing-officer/index_en.htm HAS ADOPTED THIS REGULATION: Article 1 A review of Implementing Regulation (EU) No 102/2012 is hereby initiated pursuant to Articles 11(4) and 13(4) of Regulation (EC) No 1225/2009 in order to establish whether the imports of steel ropes and cables including locked coil ropes, excluding ropes and cables of stainless steel, with a maximum cross-sectional dimension exceeding 3 mm, currently falling within CN codes ex 7312 10 81, ex 7312 10 83, ex 7312 10 85, ex 7312 10 89 and ex 7312 10 98 (TARIC codes 7312108113, 7312108313, 7312108513, 7312108913 and 7312109813) consigned from the Republic of Korea and produced by Line Metal Co. Ltd (TARIC additional code B926) should be subject to the anti-dumping imposed by Implementing Regulation (EU) No 102/2012. Article 2 The anti-dumping duty imposed by Implementing Regulation (EU) No 102/2012 is hereby repealed with regard to the imports identified in Article 1 of the present Regulation. Article 3 The customs authorities are hereby directed, pursuant to Article 14(5) of Regulation (EC) No 1225/2009, to take the appropriate steps to register the imports identified in Article 1 of this Regulation. Registration shall expire nine months following the date of entry into force of this Regulation. Article 4 1. Interested parties, if their representations are to be taken into account during the investigation, must make themselves known by contacting the Commission, present their views in writing and submit a reply to the questionnaire indicated in recital 10 of this Regulation or any information to be taken into account within 37 days from the date of the entry into force of this Regulation. Interested parties may also apply to be heard by the Commission within the same 37-day time-limit. 2. Interested parties are required to make all submissions and requests in electronic format (non-confidential submissions via e-mail, confidential ones on CD-R/DVD), and must indicate their name, address, e-mail address, telephone and fax numbers. However, any Powers of Attorney, signed certifications, and any updates thereof, accompanying questionnaire replies must be submitted on paper, i.e. by post or by hand, at the address below. If an interested party cannot provide its submissions and requests in electronic format, it must immediately inform the Commission in compliance with Article 18(2) of the basic Regulation. For further information concerning correspondence with the Commission, interested parties may consult the relevant web page on the website of the Directorate-General for Trade: http://ec.europa.eu/trade/tackling-unfair-trade/trade-defence All written submissions, including the information requested in this Regulation, questionnaire replies and correspondence provided by interested parties on a confidential basis must be labelled as Limited (7) and, in accordance with Article 19(2) of Regulation (EC) No 1225/2009, must be accompanied by a non-confidential version, which must be labelled For inspection by interested parties. Commission address for correspondence: European Commission Directorate-General for Trade Directorate H Office: N105 8/20 1049 Bruxelles/Brussel BELGIQUE/BELGIÃ  Fax + 32 22993704 E-mail: TRADE-SWR-R562-DUMP@ec.europa.eu Article 5 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 August 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 51. (2) OJ L 217, 17.8.1999, p. 1. (3) OJ L 299, 16.11.2005, p. 1. (4) OJ L 117, 11.5.2010, p. 1. (5) OJ L 36, 9.2.2012, p. 36. (6) OJ L 8, 12.1.2001, p. 1. (7) A Limited document is a document which is considered confidential pursuant to Article 19 of Council Regulation (EC) No 1225/2009 (OJ L 343 22.12.2009 p. 51) and Article 6 of the WTO Agreement on Implementation of Article VI of the GATT 1994 (Anti-Dumping Agreement). It is also a document protected pursuant to Article 4 of Regulation (EC) No 1049/2001 of the European Parliament and of the Council (OJ L 145, 31.5.2001, p. 43).